Exhibit 10.26


Confidential
Execution Version

CERTAIN CONFIDENTIAL INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND REPLACED
WITH “[…***…]” BECAUSE IT IS NOT MATERIAL AND WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.

 

PRODUCT OFFTAKE AGREEMENT

BETWEEN

GCE HOLDINGS ACQUISITIONS LLC

AND

EXXONMOBIL OIL CORPORATION

1



PRODUCT OFF-TAKE AGREEMENT

 

This Product Off-take Agreement (“Agreement”), dated April 10, 2019 (“Effective
Date”), is made by and between GCE Holdings Acquisitions, LLC, a Delaware
limited liability company (“GCE”), and ExxonMobil Oil Corporation, a New York
corporation (“EXXONMOBIL”). GCE and EXXONMOBIL are each individually referred to
herein as a “Party”, and collectively as the “Parties”.

WHEREAS, GCE intends to produce, among other things, renewable diesel fuel in
Bakersfield, California;

WHEREAS, EXXONMOBIL desires to purchase and GCE desires to sell certain
quantities of renewable diesel fuel, on the terms and conditions contained
herein;

NOW, THEREFORE, in consideration of the aforesaid premises and the mutual
covenants contained herein, the Parties hereby agree:

 

ARTICLE I

DEFINITIONS

Unless the context indicates otherwise, as used in this Agreement, the following
terms have the meanings indicated below:

“Additional Renewal Term” shall have the meaning given to that term in Section
2.3(c).

“Affiliate” means, with respect to a person, any other person which controls,
either directly or indirectly, such person or which is controlled directly or
indirectly by such person, or is directly or indirectly controlled by a person
which directly or indirectly controls such person. "Control" for purposes of the
immediately preceding sentence means the power to direct or cause the direction
of the management and policies of the company, partnership or legal entity,
whether through the ownership directly or indirectly of more than fifty percent
(50%) of the voting securities, by contract or otherwise.

“Agreement” shall have the meaning given to that term in the preamble to this
Agreement.

“API” means the American Petroleum Institute.

“API 1640” shall have the meaning given to that term in Section 9.4.

“Applicable Law” means all statutes, ordinances, rules, regulations, orders, and
directives of federal, state, or local authority, including those applicable to
environmental pollution, and all presidential proclamations which apply to
either Party or the Project.

“Barrel” means a volume equal to forty-two (42) Gallons.

2



“Business Day” means a day (except Saturdays and Sundays and public holidays)
when deposit-taking banks are open in New York, New York, for the business of
over-the-counter deposit-taking.

“CARB” means the California Air Resources Board.

“Camelina Grain” shall have the meaning given to that term in Schedule 2.2.

“CI” shall have the meaning given to that term in Section 4.5(b).

“Co-Products” means naphtha, liquefied petroleum gas, lean gas and any other
byproducts or waste streams resulting from the conversion of feedstocks to
Renewable Diesel.

“Commercial Operations Date” means the date that the Project has completed
required testing and commissioning under the engineering, procurement and
construction agreements for the Project and can start producing Renewable Diesel
for sale.

“Committed Volume” shall have the meaning given to that term in Section 2.2(a).

“Condition Precedent” shall have the meaning given to that term in Section 2.4.

“CP Date” shall have the meaning given to that term in Section 2.4.

“Delivery Point” means: (a) for transport by truck, the point at which the
Renewable Diesel in question passes the vehicle’s flange connection on loading
into the vehicle; (b) for transport by rail, the point at which the Renewable
Diesel in question passes the rail tank wagon’s flange connection on loading
into the rail tank wagon; and (c) for transport by pipeline, the point mutually
agreed by the Parties in accordance with Section 3.2.

“Delivery Week” means one calendar week, beginning Monday 12:00 AM local time
through Sunday 11:59 PM local time.

“Effective Date” shall have the meaning given to that term in the preamble to
this Agreement.

“EMTS” shall have the meaning given to that term in Section 5.3.

“EPA” means the U.S. Environmental Protection Agency.

“FBTC” means the Federal Blenders Tax Credit, which applies to Blenders of
Biodiesel (including Renewable Diesel) mixtures as set forth in Internal Revenue
Code Sections 6426(a) and (c), and persons that sell or use alternative fuel as
a fuel in a motor vehicle or motorboat and in aviation, as set forth in Internal
Revenue Code Sections 6426(a) and (d).

 

“Force Majeure” shall have the meaning given to that term in Section 12.1.

3



“FPTC” means Federal Producer Tax Credit, which applies to Producers of
Biodiesel (including Renewable Diesel).

“Gallon” means a unit of volume equivalent to 231 cubic inches measured at 60
degrees Fahrenheit.

“GCE” shall have the meaning given to that term in the preamble to this
Agreement.

“GCE Renewable Diesel Price” means the price per Gallon of Renewable Diesel as
per the formula set forth in Schedule 2.1.

“Governmental Authority” means, in respect of any country, any national,
regional, state, or local government, any subdivision, agency, commission or
authority thereof (including any quasi-governmental agency) having jurisdiction
over a Party, the Project or Renewable Diesel to be delivered pursuant to this
Agreement, and acting within its legal authority.

“Governmental Authorization” means all permits, authorizations, variances,
approvals, registrations, certificates of legal status, certificates of
occupancy, orders or other approvals or licenses (and in any case, any
amendments or supplements thereto) granted or issued by any Governmental
Authority having or asserting jurisdiction over matters covered in this
Agreement or with respect to a Party.

“Initial Term” shall have the meaning given to that term in Section 2.3(a).

“Information” shall have the meaning given to that term in Section 15.4.

“Intellectual Property Right” shall have the meaning given to that term in
Section 9.3.

“Invalid RIN” shall have the meaning given to that term in Section 5.5.

“IRS” means the United States Internal Revenue Service.

“LCFS” shall have the meaning given to that term in Section 4.5(a).

“Lenders” means (a) any and all banks, financial institutions and other
financing parties providing all or a portion of any financing, refinancing or
credit support to GCE or its Affiliates related to the Project or the general
business operations of GCE or its Affiliates, and any trustee or agent acting on
behalf of such banks, financial institutions or financing parties, and (b) any
provider of any hedging arrangement required under the terms of clause (a)
above, including any interest rate swap transaction, forward interest rate swap
transaction, and any trustee or agent acting on behalf of such provider.

“LIBOR” means the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration Limited (or any Person which takes
over the administration of that rate for USD) and displayed on the page
designated as the Reuters screen “LIBOR01” (or any successor or substitute page
of such rate, or any successor to or substitute for such rate, for such
publication service) (in each case for purposes of this

4



definition, the “Screen Rate”) for three (3) month deposits in USD as published
at approximately 11:00 a.m. London time on any Business Day provided that if the
Screen Rate shall be less than zero, the rate shall be deemed to be zero for the
purposes of this Agreement.

“Livestock Feed” shall have the meaning given to that term in Schedule 2.2.

“Marketing Agreement” shall have the meaning given to that term in Section
2.4(h).

“Monthly Delivery Schedule” shall have the meaning given to that term in Section
3.1(b).

“Off-Specification Renewable Diesel” shall have the meaning given to that term
in Section 4.4.

“Offtake Shortfall Volumes” shall have the meaning given to that term in Section
2.2(d).

“Oil Mill” shall have the meaning given to that term in Schedule 2.2.

“OPIS” means Oil Price Information Service as published by UGC Holdings LP or
its successors.

“Party” shall have the meaning given to that term in the preamble to this
Agreement.

“PPI” or “Producer Price Index” means the index which tracks changes in the
wholesale prices of goods bought and sold in bulk as published by the US Bureau
of Labor Statistics on a monthly basis.

“Project” means the renewable diesel facility located in Bakersfield, California
that GCE intends to convert, own and operate to process approximately 15,000
Barrels per day of renewable feedstock into renewable diesel utilizing Haldor
Topsoe HydroFlex technology. At design capacity, the Project is expected to
produce approximately two hundred ten (210) million Gallons per Year of
Renewable Diesel as well as other Co-Products.

“Purchased Grain” shall have the meaning given to that term in Schedule 2.2.

“Quarterly Requirements” shall have the meaning given to that term in Section
3.1(a).

“Ratably” means the reasonably evenly apportioned production and offtake for
product movements on a monthly basis in accordance with the Monthly Delivery
Schedule (taking into consideration any Project outages, major maintenance,
events of Force Majeure and the like).

“Renewable Diesel” means product that meets the Specifications in Schedule 1.1.

“Renewal Term” shall have the meaning given to that term in Section 2.3(b).

“Representatives” shall have the meaning given to that term in Section 15.5(i).

5



“RFS2” shall have the meaning given to that term in Section 2.6(a).

“RINs” shall have the meaning given to that term in Section 5.1.

“Rules” shall have the meaning given to that term in Section 13.1.

“Sales Price” shall have the meaning given to that term in Section 2.2(d)(i).

“Specifications” means the specifications for renewable diesel, as set forth in
Schedule 1.1.

“Start Date” shall have the meaning given to that term in Section 2.3(a).

“SUSOILS” means Sustainable Oils Company.

“Taxes, Fees, and/or Other Similar Levies” means all taxes, fees, levies or
charges imposed by any Governmental Authority, including federal manufacturers
excise taxes, environmental taxes, state and local motor fuel excise taxes,
state and local sales and use taxes, gross receipts or franchise taxes, business
and occupation taxes, state and local inspection fees, and federal, state and
local oil spill taxes or fees.

“Term” means collectively, the Initial Term and any subsequent Renewal Term or
Additional Renewal Term.

“Transfer Date” shall have the meaning given to that term in Section 5.3.

“Year” shall mean each twelve (12) month period commencing when the Initial Term
commences.

Terms not otherwise defined in this Section 1 shall have the meanings ascribed
to such terms elsewhere in the Agreement.

 

ARTICLE II

AGREEMENT TO PURCHASE; TERM

 

2.1       Purchase of Products. During the Term of this Agreement, EXXONMOBIL
agrees to purchase and receive Renewable Diesel from GCE, and GCE agrees to sell
and deliver Renewable Diesel to EXXONMOBIL, in each case in accordance with the
terms and conditions of this Agreement and at the prices determined under this
Agreement.

2.2 Volume.

(a)Each Year, EXXONMOBIL agrees to purchase eighty-five (85) million Gallons of
Renewable Diesel (the “Committed Volume”) from GCE.

6



(b)For each Year during the Initial Term and any Renewal Term, EXXONMOBIL shall
have the right to increase the Committed Volume by an additional twenty (20)
million Gallons by delivering written notice of exercise to GCE on or before the
date that is six (6) months before the start of such Year. Any such increase in
volume will be effective only for the immediately succeeding Year, and the
Committed Volume will automatically be reduced to eighty-five (85) million
Gallons for the subsequent Year unless EXXONMOBIL exercises its right to
increase the Committed Volume for such subsequent Year in accordance with this
Section 2.2(b).

(c)In the event of a shortfall in Renewable Diesel production at the Project,
GCE shall curtail all other purchasers of Renewable Diesel prior to curtailing
any portion of the Committed Volume.

(d)[…***…].

(e)The remedies set forth in Section 2.3(d)(i)-(ii) are the sole and exclusive
remedies of EXXONMOBIL for any failure on the part of GCE to supply Renewable
Diesel in accordance with this Agreement. The remedies set forth in Section
2.2(d) are the sole and exclusive remedies of GCE for any failure on the part of
EXXONMOBIL to purchase and offtake Renewable Diesel in accordance with this
Agreement.

2.3       Term.

 

(a)The initial delivery term of the Agreement (“Initial Term”) shall be sixty
(60) months, commencing upon the date that the Project commences operations (the
“Start Date”), as notified by GCE to EXXONMOBIL in accordance with Section 2.5.

 

(b)EXXONMOBIL shall have a one-time option to extend the Term for an additional
five (5) Year period (a “Renewal Term”) which must be exercised, if at all, by
delivery of written notice to GCE at least […***…] prior to expiry of the
Initial Term. If EXXONMOBIL fails to deliver timely notice of its exercise of
this option for a Renewal Term, the Term of this Agreement will expire at the
end of the Initial Term.

 

(c)If EXXONMOBIL exercises its Renewal Term option, EXXONMOBIL will have an
additional right to require the Parties to enter into good faith negotiations on
a pricing structure for […***…] beyond the end of the Renewal Term (an
“Additional Renewal Term”) in which both Parties […***…] per Gallon above
production and transportation costs. EXXONMOBIL must exercise its option to
enter into good faith negotiations relating to an Additional Renewal Term (if at
all) not later than 12 months prior to expiry of the Renewal Term.

 

(d)Either Party may terminate this Agreement upon delivery of written notice to
the other Party as follows:

 

7



(i)if, during the period starting on the Start Date and ending on the last day
of the sixth month of the Initial Term, GCE fails to make available for delivery
a minimum of […***…] Gallons of Renewable Diesel, to the extent such failure is
not attributable to (i) Force Majeure, (ii) reasons attributable to a breach of
this Agreement by EXXONMOBIL, or (iii) any reason otherwise excusing such
failure by another provision of this Agreement;

 

(ii)if, during the period starting on the expiration of the first six months of
the Initial Term and ending on the first anniversary of the Start Date, GCE
fails to make available for delivery a minimum […***…] Gallons of Renewable
Diesel to the extent such failure is not attributable to (i) Force Majeure, (ii)
reasons attributable to a breach of this Agreement by EXXONMOBIL, or (iii) any
reason otherwise excusing such failure by another provision of this Agreement;

 

(iii)if the CP Date has not occurred by […***…], such deadline to be
automatically extended for the duration of any delay attributable to Force
Majeure; and

 

(iv)if the Start Date has not occurred by the last date in Section 2.5 (a), such
deadline to be automatically extended for the duration of any delay attributable
to Force Majeure.

 

Upon termination pursuant to this Section 2.3(d), each Party shall be relieved
of any further obligations hereunder, without prejudice to any rights that may
have accrued prior to such termination.

2.4 Effectiveness; Conditions Precedent. This Agreement shall become effective
on the Effective Date; provided that GCE’s obligation to sell Renewable Diesel
to EXXONMOBIL, and EXXONMOBIL’s obligation to purchase Renewable Diesel from
GCE, shall become effective upon the CP Date, with deliveries to commence on the
Start Date. The “CP Date” shall be the date as of which the last of the
conditions set forth below (each, a “Condition Precedent”) shall have been
satisfied or waived by GCE in the case of (a), (c), (d) or (e), satisfied or
waived by EXXONMOBIL in the case of (h), or by both Parties in the case of (b),
(f) or (g):

(a)GCE has made a final investment decision to proceed with the Project;

 

(b)GCE has acquired the refinery located in Bakersfield, California that GCE
intends to convert, own and operate in connection with the Project;

 

(c)GCE has received all Governmental Authorizations necessary to convert, own
and operate the Project;

 

8



(d)GCE has procured, or caused to be procured, all rights-of-way, easement or
other property or contractual rights, including technology licensing agreements,
necessary for the Project;

 

(e)GCE has: (1) entered into the necessary licensing, engineering, procurement
and construction agreements for the Project and (2) issued full notices to
proceed to its contractors;

 

(f)GCE has obtained all of the financing (either in the form of equity or debt)
necessary to fund the completion of such conversion (and any conditions
precedent associated with the initial funding of such amounts have been
satisfied in full);

 

(g)[…***…]; and

 

(h)[…***…].

 

[…***…]

 

2.5       Notice of Anticipated Start Date.

(a)The Start Date is anticipated to be between […***…] and […***…].

 

(b)GCE shall keep EXXONMOBIL reasonably informed as to the progress being made
in connection with the completion of the Project.

 

(c)Within five (5) Business Days following the CP Date, GCE shall provide
EXXONMOBIL with its best estimate of the three (3) month period during which the
Start Date is expected to occur, which date must fall within the window period
under Section 2.5(a).

 

(d)On or prior to the Commercial Operations Date, GCE shall provide EXXONMOBIL
with notice of the five (5) day period during which the Start Date is expected
to occur.

 

(e)Within five (5) Business Days following the Commercial Operations Date of the
Project, GCE shall provide EXXONMOBIL with the date constituting the Start Date.

 

2.6       […***…].

2.7       Default. In addition to the provisions of Section 12.1, this Agreement
may be terminated by a non-defaulting Party, upon notice to the defaulting
Party, if one or more of the following events have occurred and remain uncured
within the specified time period:

(a)the other Party defaults, in any material respect, in the performance or
observance of any material term, covenant or agreement contained in this
Agreement (other than a default relating to any payment obligation or any
default for which a sole and exclusive

9



remedy is provided in this Agreement), (ii) such default has a material adverse
impact on the (A) defaulting Party’s performance of its obligations to purchase
or sell Renewable Diesel hereunder and (B) non-defaulting Party, (iii) and such
default is not cured within thirty (30) days following receipt by the defaulting
Party of written notice of such default from the non-defaulting Party or, if the
defaulting Party has commenced a cure and is diligently pursuing cure to
completion, such period of time as reasonably needed by the defaulting Party to
complete such cure;

(b)the other Party fails to pay any amount owed hereunder on the due date for
such payment, except for any amounts being disputed in good faith, and such
amount (and any interest accrued thereon) remains unpaid for ten (10) days
following receipt by such Party of written notice from the non-defaulting Party
of such failure to pay;

(c)the other Party commences any case, proceeding or any other action: (1) under
any existing or future law of any jurisdiction relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debt; or (2) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets or the
other Party shall make a general assignment for the benefit of its creditors;

(d)there is commenced against the other Party any case, proceeding or other
action of a nature referred to in clause (c) above that has not been dismissed
within sixty (60) days;

(e)there is commenced against the other Party any case, proceeding or other
action seeking issuance of a warrant of attachment, execution or similar process
against all or any substantial part of its assets; or

(f)the other Party takes any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (c)
(d), or (e) above.

 

ARTICLE III

PROGRAMMING OF DELIVERIES

 

3.1       Quarterly Requirements.

 

(a)On a quarterly basis at least forty-five (45) days prior to the first day of
each given calendar quarter during the Term, GCE shall provide EXXONMOBIL with
written notice of the estimated quantity of Renewable Diesel to be delivered by
GCE to EXXONMOBIL during such upcoming calendar quarter (“Quarterly
Requirements”), including allowances for scheduled maintenance. Unless otherwise
agreed in writing

10



by the Parties, the Quarterly Requirements in any calendar quarter shall not be
below […***…] or above […***…] of the portion of the Committed Volume for such
calendar quarter.

 

(b)On or prior to the fifteenth (15th) day of each month during the Term, GCE
shall provide to EXXONMOBIL a Ratable delivery schedule for the upcoming month
(the “Monthly Delivery Schedule”). Unless otherwise agreed in writing by the
Parties, the aggregate volumes of Renewable Diesel to be delivered under the
Monthly Delivery Schedules for a calendar quarter shall not be less than or
exceed the limits set forth in Section 3.1(a). GCE agrees to use commercially
reasonable efforts to modify any Monthly Delivery Schedule to the extent
reasonably requested by EXXONMOBIL; provided, that GCE is able to deliver the
total Quarterly Requirements during other parts of the calendar quarter in which
such month falls (taking into consideration GCE’s other commercial obligations
and the anticipated operations of the Project). Moreover, on a day-ahead basis,
GCE shall have the right to modify the Monthly Delivery Schedule as may be
reasonably necessary to accommodate any operational issues relating to the
Project.

 

(c)[…***…].

 

3.2       Deliveries. Renewable Diesel will be delivered to EXXONMOBIL Ex works
for trucks at Project site, Bakersfield, California, with title transferring in
accordance with Section 11.1. The Project shall have capabilities to load
Renewable Diesel onto trucks and rail tank wagons. Renewable Diesel may also be
delivered by pipeline on terms and conditions mutually agreed by the Parties (in
each Party’s sole and absolute discretion), which terms and conditions shall
identify the Delivery Point for pipeline deliveries. Costs and expenses
associated with developing, constructing, owning and operating any related
pipelines, interconnection or the like shall be mutually agreed by the Parties
(in each Party’s sole and absolute discretion) except that GCE will grant at no
charge to EXXONMOBIL any real property rights (that GCE can legally grant on
property that GCE owns) that may be reasonably necessary to install any
connecting pipeline on the Project site).

 

3.3       Operational Covenants. GCE will operate all loading facilities at the
Project 24 hours a day, 7 days a week, subject to scheduled outages and Force
Majeure.

 

(a)EXXONMOBIL shall be entirely responsible (at its sole risk, cost and expense)
for loading and transporting the Renewable Diesel in trucks from the Delivery
Point. EXXONMOBIL shall cause its transporters and contractors and their
respective employees to comply with all Applicable Law and all generally
applicable access; loading; scheduling; environmental, health and safety and
insurance requirements put in place by GCE in connection with the operations of
the Project.

 

11



(b)GCE shall be entirely responsible (at its sole risk, cost and expense) for
loading and transporting the Renewable Diesel into rail tank wagons from the
Delivery Point.

 

(c)EXXONMOBIL shall be responsible for delivery of rail tank wagons to the
Project site in accordance with the Monthly Delivery Schedule. Once on site, GCE
shall be responsible to move rail tank wagons as required within the Project
site for product delivery.

 

3.4       Opportunity to SellRenewable Jet Fuel.

At EXXONMOBIL’s written request, and provided that the Parties mutually
determine that a sale of renewable jet fuel will benefit GCE and EXXONMOBIL (in
each Party’s sole and absolute discretion), GCE shall make modifications to the
refinery to supply renewable jet fuel meeting specifications and at pricing, in
each case, mutually acceptable to both Parties (in each Party’s sole and
absolute discretion).

 

 

ARTICLE IV

PRICE

4.1       Price of Renewable Diesel.

 

[…***…]

 

ARTICLE V

RENEWABLE IDENTIFICATION NUMBERS (RINS)

 

5.1       RINS. As of the Effective Date, the Parties anticipate that each
Gallon of Renewable Diesel sold and purchased hereunder shall have one and
seven-tenths (1.7) times the associated Renewable Identification Numbers
(“RINs”) in which the "RR" component of each RIN, as defined at 40 CFR Section
80.1425(f), has a value of 17, in accordance with calculation contemplated under
40 CFR Section 80.1425(f) and 40 CFR Section 80.1415(b)(4), and the "D" code of
each RIN as defined at 40 CFR Section 80.1425(g)(2) has a value of 4.

 

5.2       Representations and Warranties Regarding RINS. With respect to the
RINs transferred under this Agreement, GCE, without prejudice to EXXONMOBIL’s
remedies contained herein, warrants that upon delivery of the Renewable Diesel:

 

(i) GCE will have the right to transfer such RINs pursuant to the applicable
RFS2 Regulations;

 

12



(ii) GCE will have good and marketable title to the RINs, and such RINs will be
free and clear of any GCE created claims, liens, charges, encumbrances, pledges,
or security interests whatsoever;

(iii) The RINs will have been assigned to the volume of Renewable Diesel
transferred under this Agreement and have not been previously transferred to
another party; and

(iv) GCE will not have taken any action or made an omission that would prohibit
or limit EXXONMOBIL’s use of the RINs.

With respect to the RINs transferred under this Agreement, EXXONMOBIL covenants
that it will use, transfer, or retire the RINs in compliance with the applicable
RFS2 Regulations and all other Applicable Law.

 

GCE shall participate in an EPA-certified Quality Assurance Plan (QAP) under 40
C.F.R. §80.1469 and 80.1472 as a way to ensure all RINS generated at the Project
are properly generated under the EPA regulations.

 

5.3       RIN Title and Risk Transfer. GCE shall transfer title to EXXONMOBIL of
the quantity of RINs properly allocable to the quantities of Renewable Diesel
purchased under this Agreement through the EPA Moderated Transaction System
(“EMTS”) under 40 C.F.R. §80.1452 within five (5) Business Days after the date
of delivery of the associated Renewable Diesel under this Agreement (“Transfer
Date”). GCE shall enter a "sell" transaction into EMTS for the subject RINs on
or before the Transfer Date, identifying [the purchaser/transferee/assignee] as
EXXONMOBIL, assignment code, RIN D code, period of generation, quantity, volume
of associated Renewable Diesel, and the mutually agreed per-Gallon price of
associated Renewable Diesel transferred. EXXONMOBIL shall enter a corresponding
"purchase" transaction into EMTS in accordance with the RFS2 Regulation. Title
to and risk of loss of the RINs shall pass from GCE to EXXONMOBIL upon
EXXONMOBIL’s completion of the "purchase" transaction into EMTS.

 

5.4       RIN Product Transfer Documents. GCE shall provide EXXONMOBIL a
“Product Transfer Document” that fulfills all of the requirements set forth in
40 C.F.R. § 80.1453, and shall include, but not be limited to, the following
information:

 

(i)The name and address of seller and buyer;

(ii)GCE's and buyer's EPA company registration number;

(iii)The volume of Renewable Diesel transferred;

(iv)The date of transfer;

(v)The quantity of RINs being transferred;

13



(vi)The RIN type(s) ("D" code) and Assignment Code(s) ("K" code);

(vii)The RIN generation year; and

(viii)The EMTS field description of the reason for the transfer (e.g., standard
trade).

 

5.5       Remedies for Invalid RINS. A RIN shall be deemed invalid (a) if it
meets the invalid RIN criteria described in 40 CFR Subpart M § 80.1431 -
Treatment of invalid RINs or (b) if the EPA has provided notice to a party
regulated under the regulations or otherwise has made its determination public
that the RIN is invalid (in each case, an “Invalid RIN”). In the event that GCE
transfers , GCE shall, at GCE’s sole expense, transfer to EXXONMOBIL qualified
replacement RINs in an amount equal to the amount of Invalid RINs within thirty
(30) days of the later of: (i) the discovery of the invalid RINs; or (ii)
EXXONMOBIL’s demand for replacement. For the purpose of this Section, qualified
replacement RINs may be either assigned or separated RINs, but must be the same
D code and must be the same year of generation, if available; otherwise, such
replacement RINs shall be the next unexpired year of generation. In the event
that GCE fails or refuses to transfer sufficient qualified replacement RINs, GCE
shall, within ten (10) days of EXXONMOBIL’s written request, reimburse
EXXONMOBIL’s actual costs and expenses incurred in connection with EXXONMOBIL
obtaining qualified replacement RINs where the cost of such qualified
replacement RINs purchased by EXXONMOBIL was no less favorable than that
available to EXXONMOBIL through good faith negotiations in an arms-length
transaction. GCE shall reimburse EXXONMOBIL for any penalties or fines imposed
upon EXXONMOBIL by government authorities as a result of EXXONMOBIL’s use of
RINs supplied to it under this Agreement that are subsequently found to be
invalid RINs.

 

5.6       Reporting of Transactions. Both Parties shall report transactions
under this Agreement to the EPA in accordance with the requirements set forth in
the RFS2 Regulation.

 

5.7       Obligation. Notwithstanding anything in this Agreement to the
contrary, GCE’s obligation to supply RINs does not apply in the event RFS2 is
repealed or modified as described in Section 2.6.

 

ARTICLE VI

PAYMENT

 

6.1       Invoicing. GCE will electronically invoice EXXONMOBIL within […***…]
Business Days following each […***…] for the Renewable Diesel sold and delivered
during […***…].

14



6.2       Payment. Payment shall be made by EXXONMOBIL to GCE no later than
[…***…]following the date of receipt of GCE’s initial valid invoice. All
payments hereunder shall be made in U.S. dollars, by means of a wire transfer of
immediately available funds to the account designated by GCE in the relevant
invoice and, except to the extent required by Applicable Law, without any
discount, allowance, set-off, retention or deduction. All payments otherwise due
on a Saturday, Sunday, or a United States banking holiday will be deemed due the
following Business Day.

6.3       Disputed Invoices. In the event EXXONMOBIL in good faith disagrees
with any invoice, it shall immediately notify GCE of the reasons for the
dispute. In such event, GCE shall promptly issueof the initial invoice, without
prejudice to any rights of GCE with respect to the disputed portion. The Parties
shall endeavor to resolve the disputed portion within thirty (30) days. Failing
resolution, either Party may pursue dispute resolution in accordance with
Article 13. Promptly after resolution of any dispute, and upon receipt of
invoice for the remaining portion, payment shall be made to GCE under the agreed
payment terms.

6.4       Interest. Amounts not paid by a Party to another Party when due
(including any payments of disputed amounts under Section 6.3 above) under any
provisions of this Agreement shall bear interest at a per annum rate of interest
equal to the lesser of (a) LIBOR, plus two percent (2%), or (b) the maximum rate
permitted by Applicable Law from the date such payment is due until and
including the date of payment.

6.5       Taxes. Subject to the immediately succeeding sentence, any and all
Taxes Fees, and/or Other Similar Leviesimposed or assessed by a Governmental
Authority on or with respect to Renewable Diesel prior to the Delivery Point
shall be borne by GCE. Any and all Taxes, Fees, and/or Other Similar Levies
imposed or assessed by a Governmental Authority on or with respect to Renewable
Diesel at and after the Delivery Point shall be borne by EXXONMOBIL. Any Taxes,
Fees, and/or Other Similar Levies, the taxable incident of which is the transfer
of title or the delivery of the Renewable Diesel hereunder, or the receipt of
payment therefor, regardless of the character, method of calculation or measure
of the levy or assessment, shall be paid by If EXXONMOBIL claims exemption from
any of the aforesaid taxes, then EXXONMOBIL, in lieu of payment of or
reimbursement of such taxes/fees to GCE, shall furnish GCE with a properly
completed and executed exemption certificate in the form prescribed by the
appropriate taxing authority. EXXONMOBIL shall promptly notify GCE in writing of
any change in the status of its exemption or registration. EXXONMOBIL shall
promptly furnish GCE any renewal certificate as requested by GCE.
Notwithstanding anything contained herein to the contrary neither Party shall be
responsible for the income, franchise, ad valorem or similar taxes of the other
Party and each Party agrees to defend, indemnify and hold the other Party
harmless from and against any such tax asserted by any Governmental Authority to
be due and payable by the other Party.

 

15



ARTICLE VII

LCFS PATHWAYS AND CI VALUES

 

7.1       CARB LCFS Pathways and Approved CI Values.  As of the Effective Date,
the Parties anticipate that each Gallon of Renewable Diesel sold and purchased
hereunder shall have an assigned CI value from one or more approved fuel
pathways in the CARB LCFS program, which will ultimately generate LCFS credits
to a regulated party if blended for use in the California transportation fuel
market. The method for determining the LCFS Values is set forth in Section 4.5.

 

7.2        Representations and Warranties Regarding LCFS CI Values. With respect
to the LCFS transactions under this Agreement and the extent Renewable Diesel
has an assigned CI value from one or more approved fuel pathways in the CARB
LCFS program, GCE, without prejudice to EXXONMOBIL’s remedies contained herein,
warrants that upon delivery of the Renewable Diesel:

 

(i) the

 

(ii) to the extent that GCE as the producer is treated as the initial regulated
party under the LCFS Program, GCE shall use all commercially reasonable efforts
to enable EXXONMOBIL to become the regulated party upon title transfer of the
Renewable Diesel.

 

7.3        LCFS Product Transfer Documents.  GCE shall provide EXXONMOBIL a
“Product Transfer Document” that fulfills all of the requirements of the CARB
LCFS regulation, and shall include, but not be limited to, the following
information:

 

(i)Transferor Company Name, Address and Contact Information;

(ii)Transferee Company Name, Address and Contact Information;

(iii)Transaction Date;

(iv)For Non-Aggregated Transactions: Date of Title Transfer;

(v)Fuel Pathway Code (FPC) and CI;

(vi)Volume/Amount and Units;

(vii)A statement identifying whether the LCFS Obligation is passed to the
transferee; and

(viii)Fuel Production Company ID and Facility ID as registered with the LCFS
program;

16



7.4 Reporting of Transactions. Both Parties shall report transactions under this
Agreement to CARB in accordance with the requirements set forth in the CARB LCFS
regulation.

 

7.5       Obligation. Notwithstanding anything in the Agreement to the contrary,
GCE’s obligations pursuant to this Article VII shall not apply in the event the
CARB LCFS regulation is repealed or materially changed after the Effective Date.
If the CARB LCFS regulation is repealed or materially changed, such event will
be treated as a change in law and handled in accordance with Article VIII below.

 

 

ARTICLE VIII

NEW OR CHANGED LAW

8.1        New or Changed Applicable Law. […***…].

8.2       Consequences. […***…].

 

ARTICLE IX

WARRANTY, QUANTITY AND QUALITY DETERMINATIONS

9.1       Warranty. GCE warrants that with regards to the Renewable Diesel to be
delivered under this Agreement:

(a)the Renewable Diesel will meet the Specifications, as may be amended from
time to time in accordance with the provisions of this Section;

(b)GCE will have free and clear title to the Renewable Diesel delivered under
this Agreement;

(c)such Renewable Diesel will be delivered free from lawful security interests,
liens, and encumbrances, except those generated in the ordinary course of
business; and

(d)registrations, certificates

EXCEPT AS EXPRESSLY PROVIDED IN SECTION 5.2, THIS SECTION 9.1, AND SECTION 9.3,
GCE MAKES NO WARRANTIES OF ANY KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO THE FEEDSTOCK OR THE RESULTING RENEWABLE DIESEL, RINS OR OTHER
ENVIRONMENTAL ATTRIBUTES, INCLUDING ANY WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, MERCHANTABILITY, CONFORMITY TO MODELS OR SAMPLES, OR OTHERWISE, AND ALL
SUCH WARRANTIES WITH RESPECT TO SUCH PRODUCTS ARE HEREBY

17



EXPRESSLY DISCLAIMED AND EXCLUDED FROM THIS AGREEMENT.

 

 

To the extent that EXXONMOBIL wishes to change the Specifications, EXXONMOBIL
agrees to provide GCE a reasonable notification period prior to the desired
adoption of any new Specifications. GCE agrees to use commercially reasonable
efforts to work with EXXONMOBIL to amend or update the Specifications following
receipt of such a request; provided, that such changes: (i) are achievable
within the existing design basis and technology limits of the Project, (ii) are
consistent with prudent operating practices, (iii) would not give rise to any
concerns regarding the environment, health or safety, (iv) will not violate any
Applicable Law, (v) would not result in a breach of GCE’s obligations to its
other customers, and (vi) are not expected to reduce Project output or give rise
to additional costs to GCE unless EXXONMOBIL agrees to equitably compensate GCE
for any resulting economic losses. To the extent new Specifications are agreed
to, Schedule 1.1 will be amended to reflect such changes. If any requested
Specifications require material upgrades or changes to the Project, the Parties
must first mutually agree (in each Party’s respective sole discretion) on
sharing the potential additional costs associated with such upgrades or changes.

 

Both Parties agree alternative markets may exist to sell the Renewable Diesel
outside of California, which may have colder climates and require different cold
temperature properties. Based on the mutual agreement of both Parties (in each
Party’s respective sole discretion), Renewable Diesel may be produced with cold
temperature properties for specific markets, based on the technology and
capability of the Project, and the GCE Renewable Diesel Price will be adjusted
on the mutual agreement of both Parties (in each Party’s respective sole
discretion), due to the lower yield from the Project.

9.2       Indemnity. […***…].

9.3        Intellectual Property Matters. For purposes of this Section,
“Intellectual Property Right” means any patent, trademark, copyright, trade
secret, or other proprietary right of a third party. GCE warrants and represents
that the Renewable Diesel, when delivered, will be free from any valid claim of
a third party for infringement or misappropriation of an Intellectual Property
Right. GCE shall defend at GCE’s expense and indemnify and hold EXXONMOBIL and
Affiliates harmless against any and all expenses, liability or loss from any
claim or lawsuit for alleged infringement or misappropriation of any
Intellectual Property Right resulting from the manufacture, sale, use,
possession or other disposition of any Renewable Diesel sold pursuant to this
Agreement. The indemnities set forth in this paragraph shall include, without
limitation, payment as incurred and when due of all penalties, awards, and
judgments; all court and arbitration costs; attorney’s fees and other reasonable
out-of-pocket costs incurred in connection with such claims or lawsuits.
EXXONMOBIL or an Affiliate, as applicable, may, at its option, be represented by
counsel of its own selection, at its own expense. GCE shall not consent to (i)
an injunction against EXXONMOBIL or its Affiliate’s operations, (ii) the payment
of money damages by

18



EXXONMOBIL, (iii) the granting of a license by EXXONMOBIL or (iv) the parting of
anything of value EXXONMOBIL or an Affiliate with respect to resolution or
settlement of any claim or lawsuit. Nothing in this Agreement shall be construed
as granting to EXXONMOBIL any right or interest in the intellectual property of
GCE, SUSOILS, or their respective Affiliates.

 

9.4        Data Integrity. In connection with this Agreement, where GCE must
perform or desires to perform any product quality test on product it delivers to
EXXONMOBIL, GCE is accountable for the integrity and results of any such product
quality test, whether performed by it, or by a third party laboratory or
inspector employed by it. Furthermore, GCE is accountable for recording and
retaining such data for five (5) years, whether GCE performs the product quality
test itself, or employs a third party laboratory or inspector to do so. GCE
shall ensure that with respect to any such test performed by it or on its
behalf:

 

(i)Product quality test measurements are complete, accurate and timely and that
such test measurements are performed upon unaltered samples collected in a
manner that: (i) is expected to yield samples representative of the product per
ASTM/API MPMS sampling guidelines or industry standards; or (ii) complies with
the manner of collection specified by written agreement between the Parties.

 

(ii)Any samples used for quality test measurements as required by this Agreement
are retained for a period of not less than forty-five (45) days after such tests
are performed.

 

(iii)Specified industry standard test methods including sampling and instrument
calibration procedures are used without modification, unless: (i) that
modification has been approved by written agreement between the Parties; and
(ii) the certificates of analysis of such data indicate such test method or
procedure was altered.

 

(iv)Except where agreed in writing with EXXONMOBIL, GCE does not employ a
modified test method or instrument calibration procedure if such method or
calibration procedure may be expected to yield materially different test
results.

 

(v)Documentation and records of quality results state clearly the test method
used to obtain the results.

 

(vi)A quality assurance system is in place for any laboratory facility involved.
This system must be designed to aid in the deterrence, detection and correction
of any incorrect data generated or communicated and must also assure the data
generated meets the relevant industry standards for precision and bias as well
as assuring the maintenance and calibration of measurement instruments.

 

19



(vii)Testing and measurement personnel involved are trained in the necessary
skills required for data generation and data management. This training must
include: (i) initial and ongoing personnel training; (ii) testing; and (iii)
standards to ensure that all such personnel possess the skills required by this
subsection (vii).

 

(viii)GCE utilizes a self-monitoring and assessment system to determine the
extent to which GCE is complying with the requirements set forth above. This
system must include a method for resolving problems found in the assessments,
and must include plans and responsibilities for appropriate follow-up.

 

GCE acknowledges that it is familiar with American Petroleum Institute’s
Recommended Practice 1640, Product Quality in Light Product Storage and Handling
Operations, First Edition, August providing guidance on the minimum equipment
standards and operating procedures for the receipt, storage, blending and
delivery of non-aviation light products, their blend components, and additives
at distribution and intermediate storage, including related operations of
pipeline, road and rail transport.

 

9.5       Independent Inspector. EXXONMOBIL may request a quality inspection be
performed by a mutually-agreed laboratory or inspector with tests specified by
EXXONMOBIL. Such quality inspections shall be performed no more frequently than
four times per Year. The cost of such quality inspection service will be shared
equally between the Parties.

 

9.6Quantity Determinations.

(a)At each respective Delivery Point, the quantity of Renewable Diesel delivered
to EXXONMOBIL by GCE shall be established by outbound meter tickets expressed in
Gallons in accordance with standards commonly used within the renewable diesel
industry in the U.S. GCE shall provide copies of meter tickets when requested by
EXXONMOBIL. Calculations from the meter readings for determining such quantities
shall conform to the procedures set out below:

 

(i)GCE agrees to maintain and calibrate all its meters and associated equipment
in accordance with the latest edition of API Manual of Petroleum Measurement
Standards Chapters 4, 5, 6 and 12.

 

(ii)GCE shall provide ten (10) days’ notice to EXXONMOBIL of the date and time
of meter calibrations. EXXONMOBIL shall be entitled to have representatives
present to witness such tests and to verify GCE calibrations.

 

(iii)GCE will retain records of such calibrations for three (3) years and make
such records available to EXXONMOBIL at its written request.

20



 

(iv)Meters shall be mechanically adjusted to operate with as close to zero error
as possible, or the meter factor adjusted to achieve zero error.

 

(b)The following provisions govern the measurement of product at the point of
custody transfer:

 

(i)GCE is responsible for measuring the quantity of Renewable Diesel delivered
and shall use calibrated and proved meters to measure quantities.

 

(ii)GCE shall ensure that such meters and temperature probes are operated,
calibrated, and, proved, in accordance with then-current API Manual of Petroleum
Measurement Standards (API MPMS), but in any event, calibration and proving must
occur not less frequently than once every six (6) months. If EXXONMOBIL has
reasonable cause, it will have the right to independently certify, at its own
expense, the calibration of such meters and temperature probes. EXXONMOBIL may
request copies of previous or future calibration and proving results for any
equipment used for transfers under this Agreement without giving cause.

 

(iii)Each Party has the right to have one representative present at all
deliveries (in addition to the independent inspector if present) to witness all
gauges, tests, and measurements. Such representative must comply with any
applicable dock, terminal, and/or pipeline facilities’ safety procedures or
requirements. If the independent inspector is present, however, the independent
inspector’s gauges, tests, and measurements will be binding upon the Parties
absent fraud or manifest error.

 

(iv)Unless otherwise specified elsewhere in this Agreement, all quantities
measured will be adjusted to net Gallons at 60 degrees F. in accordance with
ASTM D-1250 Petroleum Measurement Tables, as revised from time to time.

 

(c)[…***…].

 

ARTICLE X

ADDITIONAL OPTION

[…***…]

 

21



ARTICLE XI

TRANSFER OF TITLE AND RISK OF LOSS

11.1        Transfer of Title. Title and risk of loss for the Renewable Diesel
delivered into rail car, pipeline or tank trucks shall transfer from the GCE to
EXXONMOBIL as the Renewable Diesel passes the Delivery Point.

 

ARTICLE XII

FORCE MAJEURE

12.1        Force Majeure. Neither Party will be liable to the other for failure
to perform any obligations under this Agreement (other than the payment of money
which shall not be subject to this Section 12.1) to the extent that such failure
is caused by a Force Majeure event. As used in this Agreement, a “Force Majeure”
event means any event, cause or circumstance beyond the reasonable control of
the Party claiming suspension of its obligations, including but not limited to,
acts of God, fire, flood, or governmental regulation, governmental direction or
government request, accident, strikes, lockouts, wars, protests, and breakdowns
of production or transportation facilities. Either Party shall have the right to
(i) suspend the Agreement if a Force Majeure event occurs and continues for
sixty (60) consecutive days, provided that the other Party receives written
notification, and (ii) terminate the Agreement if the Force Majeure event occurs
and continues for 365 consecutive days or more.

12.2       Duty to Mitigate. In the event that a Party is affected by a Force
Majeure event, it shall endeavor to mitigate the effects of such Force Majeure
event on the performance of its obligations hereunder. In addition, nothing in
this Agreement may be construed as requiring either Party to settle any strikes
or labor differences.

 

ARTICLE XIII

RESOLUTION OF DISPUTES

13.1       Arbitration. Any controversy, dispute or claim arising out of, in
connection with, or in relation to the interpretation, performance,
nonperformance, validity or breach of this Agreement, including any claim based
in contract, tort, statute or constitution, shall be settled exclusively and
finally by arbitration. The arbitration shall be conducted and finally settled
by three (3) arbitrators in New York, NY, in accordance with the then-existing
Rules for Complex Arbitration of the American Arbitration Association (the
“Rules”), and any judgment, ruling or determination rendered by the arbitrators
shall be final, binding and unappealable, and such judgment, ruling or
determination may be entered by any state or Federal court having jurisdiction
thereof. The pre-trial discovery procedures of the then-existing Federal Rules
of Civil Procedure and the then-existing Rules 46 and 47 of the Civil

22



Rules for the United States District Court for the Southern District of New York
shall apply to any arbitration. EXXONMOBIL and GCE shall each select one such
arbitrator, and the two arbitrators so selected shall select the third
arbitrator. Each arbitrator shall sign an oath agreeing to be bound by the Code
of Ethics for Arbitrators in Commercial Disputes promulgated by the AAA for
Neutral Arbitrators. It is the intent of the Parties to avoid the appearance of
impropriety due to bias or partiality on the part of any arbitrator. Prior to
each arbitrator’s formal appointment, such arbitrator shall disclose to the
Parties and the other arbitrators any financial, fiduciary, kinship or other
relationship between such arbitrator and any Party or its counsel, or between
such arbitrator and any individual or entity with any financial, fiduciary,
kinship or other relationship with any Party. For the purpose of this Agreement,
“appearance of impropriety” shall be defined as such relationship or behavior as
would cause a reasonable person to believe that bias or partiality on the part
of the arbitrator may exist in favor of any Party. Any award or portion thereof,
whether preliminary or final, shall be in a written opinion containing findings
of fact and conclusions of law signed by each arbitrator. The arbitrators shall
hear and determine any preliminary issue of law asserted by a Party to be
dispositive of any claim or for summary judgment, pursuant to such terms and
procedures as the arbitrators deem appropriate. It is the intent of the Parties
that, barring extraordinary circumstances, any arbitration hearing shall be
concluded within two months of the date the statement of claim is received by
the American Arbitration Association. The arbitrators shall use their best
efforts to issue the final award or awards within a period of 30 days after
closure of the proceedings. Failure to do so shall not be a basis for
challenging the award. The Parties and the arbitrators shall treat all aspects
of the arbitration proceedings, including discovery, testimony, and other
evidence, briefs and the award, as strictly confidential. The Parties intend
that the provisions to arbitrate set forth in this Agreement be valid,
enforceable and irrevocable. In their award the arbitrators shall allocate, in
their discretion, among the Parties to the arbitration all costs of the
arbitration, including the fees and expenses of the arbitrators and reasonable
attorneys’ fees, costs and expert witness expense of the Parties. The
undersigned agree to comply with any award made in any such arbitration
proceedings that has become final in accordance with the Rules and agree to the
entry of a judgment in any jurisdiction upon any award rendered in such
proceedings becoming final under the Rules. The arbitrators shall be entitled,
if appropriate, to award any remedy in such proceedings, including monetary
damages, specific performance and all other forms of legal and equitable relief.

 

ARTICLE XIV

AUDIT

14.1       Audits. Each Party, through its authorized representatives, has the
right to witness custody transfer measurement procedures in accordance with
Section 9.6(b)(iii). In addition, each Party shall permit the other Party and
its duly authorized representatives to have access to the laboratory test
records and other documents maintained by the other Party or subcontractors
relating to any performance under this Agreement. Each Party shall

23



keep and maintain in accordance with generally accepted accounting practices the
complete books, invoices, and records relating to its performance hereunder for
a period of at least three (3) years after the performance to which such books,
invoices and records relate. Either Party has the right, upon reasonable notice
during normal business hours, at its expense, to audit such books, invoices and
records, including the work sites, personnel and subcontractors, for the sole
purpose of verifying compliance with the terms and conditions of this Agreement.
Each Party shall have the right to reproduce documents reviewed during audit to
be used for auditor work paper documentation. Each Party will not be liable for
any of the other Party or subcontractor’s cost resulting from an audit. This
Section 14.1 shall survive termination of this Agreement for a period of three
(3) years.

 

14.2       Claims. EXXONMOBIL shall assert any claims it has as to shortage in
quantity or defects in quality by providing written notice (together with all
necessary supporting documentation) to GCE within ninety (90) days after the
delivery in question. If EXXONMOBIL fails to assert such claims within this time
frame, such claims will be deemed to have been waived. Except in the case where
a mutually acceptable independent inspector has been appointed and issued a
certificate of quality, in the event of a dispute between the Parties relating
to conflicting data from multiple laboratory analyses of product quality, the
protocol outlined in ASTM D3244 or ISO 4259 shall be applied to resolve the
differences between EXXONMOBIL's quality test results and GCE's quality
determination, unless otherwise agreed between the Parties.

 

ARTICLE XV

BUSINESS ETHICS AND CONFIDENTIALITY

15.1       Compliance. The Parties shall each comply with all Applicable Laws
relating to the observance or performance of their respective obligations under
this Agreement.

15.2       Accurate Records. The Parties acknowledge that all reports and
billings rendered by one Party to the other Party under this Agreement shall
properly reflect the facts of all activities and transactions handled and
subject to Article 5, Section 9.4 and Article 14, may be relied upon as being
complete and accurate in any further recording or reporting made by the other
Party for any purpose.

15.3       Notification. Each Party shall notify the other Party in writing
promptly upon discovery of any failure to comply with Section 15.1 or upon
either Party having reason to believe that any data supplied pursuant to Section
15.2 is no longer accurate and complete and in the latter event such Party shall
then provide the other Party with the accurate and complete data in question.

15.4       Confidential Information. The Parties agree that all information,
documentation, data and reports provided by either Party in the course of the
performance of services and supply of Renewable Diesel under this Agreement but
specifically excluding information

24



on the quality of Renewable Diesel which is normally divulged in the marketing
of such Renewable Diesel shall constitute confidential information
(“Information”). The Parties agree not to divulge Information to any outside
source (including governmental agencies) unless:

(i)Prior written approval to divulge or use the Information has been received
from the other Party, which approval shall not be unreasonably withheld or
delayed; or

(ii)the Information is determined to be part of the public knowledge or
literature; or

(iii)the Information was known by the other Party prior to its disclosure by the
divulging Party, having become known by the other Party in a bona fide manner;
or

(iv)The Information is required by Applicable Law or stock exchange to be
disclosed provided that the request for such disclosure is proper and the
disclosure does not exceed that which is required.

15.5       Permitted Disclosure.

(i)        Notwithstanding Section 15.4, each Party shall be permitted to
disclose Information to its Affiliates, and, in the case of GCE, existing or
prospective Lenders to or investors in the Project, and its and their respective
employees, officers, directors, consultants, contractors, attorneys,
accountants, financial advisors, and other representatives (collectively,
“Representatives”) who have a need to know such Information. Prior to the first
disclosure of Information to a Lender or investor in the Project (or any of its
Representatives), GCE shall give prior to notice to EXXONMOBIL. Each Party shall
be responsible for any improper disclosure of any Information in violation of
this Agreement by its Representatives.

(ii) Notwithstanding Section 15.4(iv), each Party, upon receiving a request for
Information from any Governmental Authority, stock exchange, or from any party
in a proceeding pending before any court or governmental body, the Party to whom
the request has been made shall provide the other Party written notice of such
request as soon as reasonably practicable. The Parties shall reasonably
cooperate with each other in exercising any applicable rights to oppose the
disclosure of the requested Information.

 

ARTICLE XVI

MISCELLANEOUS

16.1       Hazardous Warning Responsibilities. GCE shall provide EXXONMOBIL with
a Material Safety Data Sheet for any Renewable Diesel delivered hereunder. Each
Party acknowledges that it is aware of hazards or risks in handling or using
such Renewable Diesel. GCE and EXXONMOBIL shall maintain compliance with all
safety and health

25



related governmental requirements concerning such Renewable Diesel and shall
take steps as are reasonable and practicable to inform their employees, agents,
contractors and customers of any hazards or risks associated with such Renewable
Diesel, including but not limited to, dissemination of pertinent information
contained in the Safety Data Sheet, as appropriate.

16.2       Assignment.

 

(a)No Party may assign its rights and obligations under this Agreement without
the prior written consent of the other Party, provided, however, that (i) GCE
may assign the Agreement to an Affiliate that owns the Project without consent,
and (ii) EXXONMOBIL may assign the Agreement to a majority controlled Affiliate
without consent. For the avoidance of doubt, any assignment of this Agreement
shall not constitute a novation of this Agreement unless expressly agreed by the
Parties.

 

(b)Notwithstanding the provisions of Section 16.2(a), GCE (or any assignee of
GCE in accordance with Section 16.2(a)) may assign, mortgage, or pledge all or
any of its rights, interests, and benefits under this Agreement to one or more
Lenders to secure payment of any indebtedness or working capital incurred or to
be incurred in connection with the acquisition, construction, procurement,
upgrading, converting, financing, refinancing, maintenance and operation of any
portion of the Project or any modifications thereto. Any such assignment to
Lenders shall not relieve GCE of any obligations hereunder. EXXONMOBIL shall
provide to the Lenders a consent to assignment or similar agreement, covering
matters that are customary in financings of projects of this type (including the
Lenders’ security rights with respect to this Agreement, certain notices to
Lenders and extended cure rights).

16.3       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF
LAW PRINCIPLES OF NEW YORK.

16.4       Waiver and Amendment. No waiver shall be deemed to have been made by
any Party of any of its rights under this Agreement unless the waiver is in
writing and is signed on its behalf by its authorized officer. Any such waiver
shall constitute a waiver only with respect to the specific matter described in
such writing and shall in no way impair the rights of the Party granting such
waiver in any other respect or at any other time. To be binding, any amendment
of this Agreement must be effected by an instrument in writing signed by the
Parties.

16.5 No Consequential Damages. Notwithstanding anything to the contrary
contained in this Agreement, except in the case of gross negligence or willful
misconduct, neither Party shall be liable to the other Party for any incidental
or consequential damages that

26



such other Party may suffer. The Parties acknowledge that this Section 16.5 is
intended only to limit their liability to each other for consequential loss or
damage, and shall not be construed so as to limit their liability to third
parties or their right to seek indemnification for third party claims in
accordance with any other Section.

16.6       Headings. The headings contained in this Agreement are for
convenience of reference only and shall not in any way affect the meaning or
interpretation of this Agreement.

16.7       Notices. All notices, demands, instructions, waivers, consents or
other communications that are required or may be given under this Agreement
shall be in writing and shall be deemed to have been duly given: (i) when
received, if personally delivered; (ii) when transmitted, if transmitted by
electronic or digital transmission method subject to the sender confirming
receipt, provided, that a notice given in accordance with this sentence but
received on a non-working day or after business hours in the place of receipt
will be deemed to be given on the next working day in that place. In each case
notice shall be sent to the following addresses:

(i)       if to GCE, to:

 

GCE Holdings Acquisitions LLC

2790 Skypark Drive, Suite 105

Torrance, CA 90505

Attention: Richard Palmer, CEO

 

(ii)       If to EXXONMOBIL, to:

 

ExxonMobil Oil Corporation

22777 Springwoods Village Parkway

Spring, TX 77389

Attention: Americas Trading Manager

 

Or to such other address as EXXONMOBIL or GCE shall have specified by notice in
writing in the manner specified in this Section.

 

16.9       Entire Agreement. This Agreement, including the Schedules hereto,
which are hereby incorporated by reference, sets forth the entire understanding
and agreement between the Parties as to matters covered herein and supersedes
any prior understanding, agreement or statement (written or oral) of intent
between the Parties with respect to the subject matter hereof. In the event that
there is a conflict between this Agreement and any Schedules hereto, the terms
of this Agreement shall prevail.

 

16.10       No Partnership. Nothing contained in this Agreement shall
constitute, or be construed to be, or create a partnership or joint venture
between the Parties, or their

27



respective Affiliates, successors and assigns, nor shall either Party be liable
for any debts incurred on behalf of the other Party, or be able to bind the
other Party.

 

16.11       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. Electronic
signatures shall have the same effect as originals.

 

16.12       Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Party or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision; and (ii) the remainder of this Agreement and the application of such
provision to the other Party or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

16.13       Third-Party Rights. This Agreement is for the sole benefit of the
Parties hereto and their permitted assigns and nothing herein express or implied
shall give or be construed to give to any person, other than the Parties hereto
and such assigns, any legal or equitable rights hereunder.

 

16.14       Press Releases. No press releases, media interviews, and any other
public announcements relating to the Project or the Agreement will be made by
either Party unless determined jointly by the Parties and mutually agreed by the
Parties in writing. Notwithstanding […***…].

16.15       Representations. Each Party represents and warrants to the other, as
of the Effective Date, that

 

(a)it is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing, and has all company or corporate authority to execute this Agreement
and any other related documentation that it is required by this Agreement to
deliver and to perform its obligations under this Agreement, and has taken all
necessary action to authorize such execution, delivery and performance;

 

(b)this Agreement constitutes a valid and binding agreement, enforceable in
accordance with its terms;

 

(c)execution, delivery and performance of this Agreement do not violate or
conflict with any Applicable Law in any material respect, any provision of its
constitutional

28



documents, order or judgment of any court or Governmental Authority or, in any
material respect, any of its assets or any contractual restriction binding on or
affecting it or any of its assets;

 

(d)its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law);

 

(e)it is not relying upon any representations of any other Party other than
those expressly set forth in this Agreement;

 

(f)is not bound by any agreement that would preclude or hinder its execution,
delivery, or performance of its material obligations under this Agreement; and

 

(g)neither it nor any of its Affiliates has been contacted by or negotiated with
any finder, broker or other intermediary in connection with the sale of
Renewable Diesel or other products hereunder who is entitled to any compensation
with respect thereto.

 

16.16       Interpretation.

 

(a)The topical headings used in this Agreement are for convenience only and
shall not be construed as having any substantive significance or as indicating
that all of the provisions of this Agreement relating to any topic are to be
found in any particular Article or that an Article relates only to the topical
heading.

 

(b)Reference to the singular includes a reference to the plural and vice versa.

 

(c)Reference to any gender includes a reference to all other genders.

 

(d)Unless otherwise provided, reference to any Article, Section, Schedule, means
an Article, Section, or Schedule of this Agreement.

 

(e)The words “include” and “including” means include or including without
limiting the generality of the description preceding such term and are used in
an illustrative sense and not a limiting sense.

 

(f)Unless the context otherwise requires, any reference to a statutory provision
is a reference to such provision as amended or re-enacted or as modified by
other statutory provisions from time to time and includes subsequent legislation
and regulations made under the relevant statute.

 

29



(g)References to United States Dollars shall be a reference to the lawful
currency from time to time of the United States of America.

 

16.16       No Recourse. EACH PARTY SHALL LOOK ONLY TO THE OTHER PARTY FOR THE
PERFORMANCE OF SUCH OTHER PARTY’S RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT,
AND ALL LIABILITIES AND INDEMNITY OBLIGATIONS HEREUNDER SHALL BE WITH RECOURSE
ONLY TO THE PARTIES THEMSELVES, AND NONE OF THE LENDERS, AFFILIATES OF A PARTY,
OR THE EMPLOYEES, SHAREHOLDERS, OFFICERS, DIRECTORS, OR AGENTS OF ANY OF THEM,
SHALL HAVE ANY LIABILITY TO THE OTHER PARTY OR TO ANY OTHER PERSON UNDER OR
PURSUANT TO THIS AGREEMENT.

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement as of the day and year first above
written.

 

 

GCE HOLDINGS ACQUISITIONS LLC EXXONMOBIL OIL CORPORATION

 

By: /s/ Richard Palmer By: /s/ Jarrett McCleskey Name: Richard Palmer Name:
Jarrett McCleskey Title: CEO Title: Americas Sales and Trading Manager

30



SCHEDULE 1.1

[…***…]

  

31



 

SCHEDULE 2.1

 

[…***…]

 

 

32



 

SCHEDULE 2.2

 

[…***…]

33



 

SCHEDULE 3.1

 

[…***…]

 

34



 

SCHEDULE 3.2

 

[…***…]

 

35